Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No.

EIGHTH DISTRICT ELECTRICAL PENSION FUND;

EIGHTH DISTRICT ELECTRICAL PENSION FUND
ANNUITY PLAN;

EIGHTH DISTRICT ELECTRICAL BENEFIT FUND;

SUSAN KING, as Chair of the Delinquency Committee for the
Eighth District Electrical Pension Fund, Eighth District Electrical
Pension Fund Annuity Plan, and Eighth District Electrical Benefit Fund;

NATIONAL ELECTRICAL BENEFIT FUND;

DENVER ELECTRICAL JOINT APPRENTICESHIP AND
TRAINING TRUST FUND;

ROCKY MOUNTAIN CHAPTER, NECA;

NATIONAL LABOR-MANAGEMENT COOPERATION FUND;

DENVER JOINT INDUSTRY PROMOTIONAL FUND; and

INTERNATIONAL BROTHERHOOD OF ELECTRICAL
WORKERS LOCAL UNION NO. 68.

       Plaintiffs,
v.

WATTS ELECTRIC, LLC d/b/a WATTS GREEN ELECTRIC; and

BRIAN WATTS,

       Defendants.

_____________________________________________________________________________________

                                        COMPLAINT
______________________________________________________________________________


                                         Page 1 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 2 of 17




       Plaintiffs set forth above (“Plaintiffs”), for their cause of action against Defendants Watts

Electric, LLC, doing business as Watts Green Electric, and Brian Watts (“Defendants”), state,

allege, and aver as follows:

                                   NATURE OF THE CASE

       1.      This Complaint brings an action to collect delinquent fringe benefit contributions

from Defendants that are due and owing pursuant to §§ 502 and 515 of the Employee Retirement

Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1132 and 1145, and pursuant to collective

bargaining agreements (hereinafter “CBAs”) with Plaintiff International Brotherhood of Electrical

Workers Local Union No. 68 (hereinafter “Local 68”). This action also seeks to collect

membership dues from Defendants due and owing Plaintiff Local 68, pursuant to § 301 of the

Labor Management Relations Act (LMRA), 29 U.S.C. § 185, and the CBAs, and to collect other

contributions and/or payroll deductions due and owing Plaintiffs under the CBAs and a payment

agreement executed by Defendants on July 12, 2019 (hereinafter “Payment Agreement”).

                                            PARTIES

       2.      Plaintiff Eighth District Electrical Pension Fund (hereinafter “Pension Fund”) is an

“employee benefit plan” within the meaning of 29 U.S.C. § 1002(3) and maintains its principal

place of administration at 4704 Harlan Street, Suite 104, Denver, Colorado. Plaintiff Pension Fund

is a legal entity that may sue or be sued, pursuant to 29 U.S.C. § 1132(d).

       3.      Plaintiff Eighth District Electrical Pension Fund Annuity Plan (hereinafter

“Annuity Plan”) is an “employee benefit plan” within the meaning of 29 U.S.C. §1002(3) and

maintains its principal place of administration at 4704 Harlan Street, Suite 104, Denver, Colorado.

Plaintiff Annuity Plan is a legal entity that may sue or be sued, pursuant to 29 U.S.C. §1132(d).


                                           Page 2 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 3 of 17




       4.       Plaintiff Eighth District Electrical Benefit Fund (hereinafter “Benefit Fund”) is an

“employee benefit plan” within the meaning of 29 U.S.C. § 1002(3), and is administered in

Colorado, with its principal place of administration at 4704 Harlan Street, Suite 104, Denver,

Colorado. Plaintiff Benefit Fund is a legal entity that may sue or be sued, pursuant to 29 U.S.C. §

1132(d).

       5.       Plaintiff Susan King (hereinafter “King”) is a proper party to this action based on

her official capacity and fiduciary duties to Plaintiffs Pension Fund, Annuity Plan and Benefit

Fund, including the collection of contributions owed to Plaintiffs Pension Fund, Annuity Plan, and

Benefit Fund.

       6.       Plaintiff National Electrical Benefit Fund (hereinafter “NEBF”) is an “employee

benefit plan” within the meaning of 29 U.S.C. § 1002(3) and maintains its principal place of

administration at 2400 Research Boulevard, Suite 500, Rockville, Maryland. Plaintiff NEBF is a

legal entity that may sue or be sued, pursuant to 29 U.S.C. § 1132(d).

       7.       Plaintiff Denver Electrical Joint Apprenticeship and Training Trust Fund

(hereinafter “JATC”) is an “employee benefit plan” within the meaning of 29 U.S.C. § 1002(3)

and maintains its principal place of administration for collection purposes at 4704 Harlan Street,

Suite 104, Denver, Colorado. Plaintiff JATC is a legal entity that may sue or be sued, pursuant to

29 U.S.C. § 1132(d).

       8.       Plaintiffs Pension Fund, Annuity Plan, Benefit Fund, JATC, and NEBF (hereinafter

“Plaintiff Funds”) are each a “multiemployer plan” within the meaning of 29 U.S.C. § 1002(37)

and have been established and are maintained pursuant to § 302(c)(5) of the LMRA, 29 U.S.C. §

186(c)(5).


                                           Page 3 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 4 of 17




       9.      Plaintiff Rocky Mountain Chapter, NECA (hereinafter “NECA”) is an employer

association that maintains an Administrative Maintenance Fund (hereinafter “AMF”) as authorized

by CBAs with Plaintiff Local 68. Plaintiff NECA maintains its principal office at 495 Uinta Way,

Suite 240, Denver, Colorado. Plaintiff NECA is a legal entity that may sue or be sued.

       10.     Plaintiff National Labor-Management Cooperation Fund (hereinafter “NLMCF”)

is a labor-management cooperation fund created under authority of Section 6(b) of the Labor

Management Cooperation Act of 1978, 29 U.S.C. § 175a(a), and Section 302(c)(9) of the LMRA,

29 U.S.C. § 186(c)(9). Pursuant to CBAs with Plaintiff Local 68, Plaintiff NECA serves as

collection agent for Plaintiff NLMCF. Plaintiff NLMCF is a legal entity that may sue or be sued.

       11.     Plaintiff Denver Joint Industry Promotional Fund (hereinafter “DJIPF”) is a local

labor-management cooperation fund created under authority of Section 6(b) of the Labor

Management Cooperation Act of 1978, 29 U.S.C. § 175a(a) and Section 302(c)(9) of the Labor-

Management Relations Act (LMRA), 29 U.S.C. § 186(c)(9). Pursuant to CBAs with Plaintiff Local

68, Plaintiff NECA serves as collection agent for Plaintiff DJIPF. Plaintiff DJIPF is a legal entity

that may sue or be sued.

       12.     Plaintiff Local 68 is a “labor organization representing employees in an industry

affecting commerce” within the meaning of §§ 2 and 301(a) of the LMRA, 29 U.S.C. §§ 152 and

185(a), and maintains its principal office at 5660 Logan Street, Denver, Colorado. Plaintiff Local

68 is a legal entity that may sue or be sued, pursuant to 29 U.S.C. §185(b).

       13.     Defendant Watts Electric, LLC, doing business as Watts Green Electric,

(hereinafter “Watts Electric” or “Defendant Watts Electric”), is a limited liability company




                                           Page 4 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 5 of 17




organized and existing under the laws of the State of Colorado; and is an employer within the

meaning of 29 U.S.C. § 1002(5).

        14.     Defendant Brian Watts (“hereinafter “Watts” or “Defendant Watts”), is an

individual who resides in the State of Colorado and is an owner of Defendant Watts Electric.

                                          JURISDICTION

        15.     This Court has jurisdiction of Plaintiffs’ claims pursuant to 29 U.S.C. §§ 185(c),

1132, and 1145; and also pursuant to 28 U.S.C. §§ 1331 and 1367(a). Further, Defendants have

consented in the Payment Agreement to the jurisdiction of the United States District Court for the

District of Colorado.

        16.     Venue is appropriate in this district pursuant to 29 U.S.C. § 1132(e)(2) and 28

U.S.C. § 1391(b) because Plaintiffs Pension Fund, Annuity Plan, and Benefit Fund are

administered in the State of Colorado, and a substantial part of the events or omissions giving rise

to Plaintiffs’ claims occurred in the State of Colorado. Further, Defendants have consented in the

Payment Agreement to venue in the United States District Court for the District of Colorado.

                                       CAUSES OF ACTION

                      COUNT I: BREACH OF PAYMENT AGREEMENT
                          FOR DELINQUENT CONTRIBUTIONS

        17.     Plaintiffs hereby incorporate by this reference paragraphs 1 through 16 above as if

set forth fully herein.

        18.     Defendant Watts Electric is a party to one or more CBAs with Plaintiff Local 68

through a Letter of Assent, and the CBAs govern the terms and conditions of employment of all

employees of Defendant Watts Electric performing work covered by such CBAs. Said CBAs have

been in effect at all times relevant to this action.

                                             Page 5 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 6 of 17




       19.     At all times relevant to this action, Defendant Watts Electric has employed

individuals who have performed work covered by the CBAs with Local 68.

       20.     Each Plaintiff Fund was established and operates pursuant to a written agreement

and/or declaration of trust (hereinafter “Trust Agreement”). These Trust Agreements are

incorporated by reference into, and are a material part of, the CBAs between Local 68 and

Defendant.

       21.     Among other duties imposed upon Defendant Watts Electric under the CBAs,

Defendant Watts Electric is required to make contributions and/or payroll deductions in the sums

and at the rates set forth in the CBAs and/or Trust Agreements. The contributions and payroll

deductions are then to be forwarded to Plaintiffs.

       22.     Defendant Watts Electric failed to make all required contributions and forward all

required payroll deductions as required by the CBAs with Local 68 and Trust Agreements for the

months of April 2018 through and including the month of March 2019.

       23.     On or about July 12, 2019, as a result of Defendant Watts Electric’s failure to make

all required contributions for April 2018 through March 2019, Defendants entered into a Payment

Agreement with Plaintiffs. In the Payment Agreement, Defendants agreed to pay to Plaintiffs the

sum of Thirty-Four Thousand Four Hundred Sixty-Three Dollars and Thirty-One Cents

($34,463.31) for delinquent contributions, interest, and attorneys’ fees due and owing pursuant to

CBAs with Plaintiff Local 68 and Trust Agreements. A true and accurate copy of the Payment

Agreement is incorporated herein by reference and attached hereto as Exhibit A.

       24.     Pursuant to the Payment Agreement, Defendants promised to make payments to

Plaintiffs in bi-weekly installments, commencing July 12, 2019 with the final payment due on


                                           Page 6 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 7 of 17




April 1, 2022. Defendants were obligated to make seventy-two (72) bi-weekly payments to

Plaintiffs in the amounts and on the dates set forth in the Amortization Schedule that is

incorporated into, attached to, and is part of the Payment Agreement.

       25.     Defendants have failed to pay as agreed in the Payment Agreement, and are in

default and breach of the Payment Agreement, having failed to make any payment pursuant to the

Payment Agreement on November 13, 2020, November 27, 2020, December 11, 2020, December

25, 2020, January 22, 2021 and February 5, 2021.

       26.     As a result of Defendants’ default under the terms of the Payment Agreement, on

February 3, 2021 the Plaintiffs provided Defendants notice of the default and an opportunity to

cure the default as provided for in the Payment Agreement, but Defendants have failed to cure the

default and therefore Plaintiffs exercised their option to accelerate the balance due under the

Payment Agreement and pursue legal action. A true and accurate copy of the Notice of Default is

incorporated herein by reference and attached hereto as Exhibit B.

       27.     Pursuant to the Payment Agreement, Defendant Watts agreed to be individually

liable and responsible for the payment of all amounts due under the Payment Agreement and all

contributions and other amounts accruing before the Payment Agreement is paid in full.

Defendants agreed to be jointly and severally liable and responsible for the payment obligations

in the Payment Agreement.

       28.     After Plaintiffs have accounted for all credits and payments, Defendants remain

jointly and severally liable, and indebted to Plaintiffs under the Payment Agreement in the sum of

Twenty Thousand Five Hundred Ninety-Six Dollars and Three Cents ($20,596.03) including

liquidated damages as provided for in paragraph 1.4(b) of the Payment Agreement, pre-agreement


                                          Page 7 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 8 of 17




interest at the contract rate of prime plus two percent (2%), and additional interest accrued at the

contract rate of prime plus two percent (2%) through February 15, 2021. Interest continues to

accrue.

          29.   Plaintiffs have incurred and will continue to incur attorneys’ fees and other costs in

their efforts to remedy Defendants’ failure to pay contributions pursuant to the CBAs, Trust

Agreements, and Payment Agreement. Plaintiffs are entitled to recover these fees and costs

pursuant to the terms of the CBAs, Trust Agreements, Payment Agreement, and by law.

                  COUNT II: DELINQUENT CONTRIBUTIONS ARISING
                       AFTER THE PAYMENT AGREEMENT

          30.   Plaintiffs hereby incorporate by this reference paragraphs 1 through 29 above as if

set forth fully herein.

          31.   Among other duties imposed under the CBAs, Defendant Watts Electric is required

to make contributions to Plaintiff Funds, which provide health, retirement, training, and other

benefits to employees of contractors, such as Defendant Watts Electric, who are signatory to the

CBAs with Plaintiff Local 68.

          32.   Defendant Watts Electric is obligated under the CBAs and Trust Agreements to

timely submit reports and fringe benefit contributions to Plaintiff Funds. Defendant Watts Electric

is required to submit contributions to Plaintiff Funds each month in such amounts as determined

by the number of hours of covered work performed by Defendant Watts Electric’s employees at

the rates established for Plaintiff Funds in the CBAs and incorporated documents.

          33.   The CBAs, which incorporate the Trust Agreements and duly-adopted rules of

Plaintiff Funds, require that contributions to Plaintiff Funds be made at the end of each month.

Payments not made by the 15th day of the following month are deemed delinquent.

                                            Page 8 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 9 of 17




       34.       Pursuant to the Payment Agreement, and in addition to payment of past-due

amounts as alleged above in Count I, Defendant Watts Electric agreed to keep current in its

obligations to Plaintiffs for the duration of the Payment Agreement, including submitting payroll

reports and paying employer contributions in a timely manner as the reports and contributions

become due on the 15th of the month after the covered work has been done (hereinafter “Current

Contributions”).

       35.       In the Payment Agreement, Defendant Watts agreed to be individually liable and

responsible for payment of Current Contributions, in addition to Defendant Watts’ individual

liability for payment of past-due amounts as alleged above in Count I. Defendants agreed to be

jointly and severally liable for these contributions and payroll deductions.

       36.       Defendant Watts Electric has failed to make contributions to Plaintiff Funds for the

hours of covered work performed by its employees under the CBAs during the months of

November 2020 and December 2020, and continuing to date. Defendant Watts Electric has failed

to submit reports to Plaintiffs for work performed in January 2021. As a result, Defendant Watts

Electric has breached the CBAs and Trust Agreements, both Defendants have breached the

Payment Agreement, and Defendant Watts Electric has breached its obligations under ERISA, 29

U.S.C. § 1145.

       37.       Defendants are jointly and severally liable to Plaintiff Funds for delinquent

contributions under the CBAs and Trust Agreements in the amount of Seven Thousand Two

Hundred Thirty-Three Dollars and Fifty-Two Cents ($7,233.52) for the months of November 2020

and December 2020. Defendants are also jointly and severally liable in an amount, presently

unknown but to be determined in this action, for contributions due and owing for hours of


                                            Page 9 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 10 of 17




unreported covered work performed by Defendant Watts Electric’s employees in January 2021

and such additional future months for which Defendant Watts Electric fails to submit reports or

make contributions during the pendency of this action, and for which discovery may be conducted

to determine the amount owed. This is in addition to Defendants’ liability for past-due amounts

under the Payment Agreement as alleged in Count I above.

       38.     The CBAs, Trust Agreements, and ERISA provide remedies to Plaintiff Funds in

the event an employer fails to make full and timely contributions to Plaintiff Funds for all hours

of work covered by the CBAs. Among the remedies are costs of collection, attorneys’ fees, interest,

and liquidated damages.

       39.     Pursuant to the CBAs and Trust Agreements incorporated therein, as well as the

Payment Agreement, Defendants are jointly and severally liable to Plaintiffs Pension Fund, Benefit

Fund, Annuity Plan, and JATC for liquidated damages at the rate of ten percent (10%), and

Plaintiff NEBF for liquidated damages at the rate of twenty percent (20%) assessed upon untimely

and/or unpaid contributions. Accordingly, Defendants are jointly and severally liable to Plaintiff

Funds for liquidated damages in the amount of Seven Hundred Sixty-Eight Dollars and Twenty

Cents ($768.20) assessed upon Defendant Watts Electric’s untimely and/or unpaid contributions

for the months of November 2020 and December 2020. Defendants are also jointly and severally

liable to Plaintiff Funds in an amount, presently unknown, but to be determined in this action, for

liquidated damages to be assessed upon untimely and outstanding contributions owing for the

unreported hours of covered work performed by Defendant Watts Electric’s employees in January

2021 and such additional future months for which Defendant Watts Electric fails to submit reports

or make contributions during the pendency of this action, and for which discovery may be


                                          Page 10 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 11 of 17




conducted to determine the amount owed. This is in addition to Defendants’ liability for past-due

amounts under the Payment Agreement as alleged in Count I above.

       40.     Pursuant to the CBAs and Trust Agreements incorporated therein, as well as the

Payment Agreement, Defendants are jointly and severally liable to Plaintiffs Pension Fund, Benefit

Fund, Annuity Fund, and JATC for interest at the rate of the Federal short-term interest rate for

underpayment, plus two percent (2%), and to Plaintiff NEBF at the interest rate of ten percent

(10%) annually, compounded monthly, upon the untimely and/or unpaid contributions.

Accordingly, as of February 15, 2021, Defendants are jointly and severally liable to Plaintiff Funds

in the amount of Sixty-Seven Dollars and Twenty-Seven Cents ($67.27) for interest accrued upon

Defendant Watts Electric’s untimely and/or unpaid contributions for the months of November

2020 and December 2020. Defendants are also jointly and severally liable to Plaintiff Funds in an

amount, presently unknown, but to be determined in this action, for interest accrued on the

untimely and unpaid contributions owing for the unreported hours of covered work performed by

Defendant Watts Electric’s employees in January 2021 and such additional future months for

which Defendant Watts Electric fails to submit reports or make contributions during the pendency

of this action, and for which discovery may be conducted to determine the amount owed. Interest

continues to accrue. This is in addition to Defendants’ liability for past-due amounts under the

Payment Agreement as alleged in Count I above.

       41.     Plaintiff Funds have incurred and will continue to incur attorneys’ fees and other

costs in their efforts to remedy Defendants’ failure to pay fringe benefit contributions. Plaintiff

Funds are entitled to recover these fees and costs pursuant to the terms of the CBAs, Trust

Agreements, Payment Agreement, and by law.


                                          Page 11 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 12 of 17




         42.   The CBAs with Plaintiff Local 68 require that Defendant Watts Electric make

contributions to Plaintiff NECA for the AMF and based upon gross wages paid to employees at

the rates specified in the CBAs with Plaintiff Local 68.

         43.   The CBAs require that Defendant Watts Electric transmit the contributions to

Plaintiff NECA for AMF at the end of each month. Contributions not made to Plaintiff NECA by

the 15th of the following month are deemed delinquent.

         44.   Defendant Watts Electric has failed to contribute to the AMF for work performed

during November 2020 and December 2020. As a result, Defendant Watts Electric has breached

the CBAs, and both Defendants have breached the Payment Agreement, and Defendants are jointly

and severally liable to Plaintiff NECA for delinquent contributions in the amount of Eighty-Nine

Dollars and Seventy Cents ($89.70). Defendants are also jointly and severally liable in an amount,

presently unknown but to be determined in this action, for contributions and NECA dues due and

owing for hours of unreported covered work performed by Defendant Watts Electric’s employees

in January 2021 and such additional future months for which Defendant Watts Electric fails to

submit reports or pay contributions and NECA dues during the pendency of this action, and for

which discovery may be conducted to determine the amount owed. This is in addition to

Defendants’ liability for past-due amounts under the Payment Agreement as alleged in Count I

above.

         45.   The CBAs with Plaintiff Local 68 require that Defendant Watts Electric make

contributions to Plaintiff NLMCF based upon payroll hours worked at the rates specified in the

CBAs with Plaintiff Local 68. Plaintiff NECA serves as collection agent for Plaintiff NLMCF.




                                          Page 12 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 13 of 17




       46.     The CBAs require Defendant Watts Electric to transmit the contributions for

Plaintiff NLMCF to Plaintiff NECA, as collection agent, at the end of each month. Contributions

not made to Plaintiff NECA by the 15th of the following month are deemed delinquent. In addition

to the delinquent contributions to Plaintiff NLMCF, pursuant to the CBAs and Payment

Agreement, Defendants are jointly and severally liable to Plaintiff NLMCF for liquidated damages

at the rate of fifteen percent (15%) but not less than Twenty Dollars ($20.00) per month, and

interest at the rate of ten percent (10%) per annum as set forth in the CBA.

       47.     Defendant Watts Electric has failed to contribute to Plaintiff NLMCF for work

performed during November 2020 and December 2020. As a result, Defendant Watts Electric has

breached the CBAs, both Defendants have breached the Payment Agreement, and Defendants are

jointly and severally liable to Plaintiff NLMCF for delinquent contributions in the amount of Four

Dollars and Sixty-Four Cents ($4.64) and liquidated damages at in the amount of Sixty Dollars

($40.00). Interest is currently negligible but continues to accrue. Defendants are also jointly and

severally liable in an amount, presently unknown but to be determined in this action, for

contributions, liquidated damages, and interest to Plaintiff NLMCF due and owing for hours of

unreported covered work performed by Defendant Watts Electric’s employees in January 2021

and such additional future months for which Defendant Watts Electric fails to submit reports or

make contributions during the pendency of this action, and for which discovery may be conducted

to determine the amount owed. This is in addition to Defendants’ liability for past-due amounts

under the Payment Agreement as alleged in Count I above.




                                          Page 13 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 14 of 17




       48.     The CBAs with Plaintiff Local 68 require that Defendant Watts Electric make

contributions to Plaintiff DJIPF based upon payroll hours worked at the rates specified in the

CBAs. Plaintiff NECA serves as collection agent for Plaintiff DJIPF.

       49.     The CBAs require Defendant Watts Electric to transmit the contributions for

Plaintiff DJIPF to Plaintiff NECA, as collection agent, at the end of each month. Contributions not

made to Plaintiff NECA by the 15th of the following month are deemed delinquent. In addition to

the delinquent contributions to Plaintiff DJIPF, pursuant to the CBAs and Payment Agreement,

Defendants are jointly and severally liable to Plaintiff DJIPF for liquidated damages at the rate of

fifteen percent (15%) but not less than Twenty Dollars ($20.00) per month, and interest at the rate

of ten percent (10%) per annum as set forth in the CBA.

       50.     Defendant Watts Electric has failed to contribute to Plaintiff DJIPF for work

performed during November 2020 and December 2020. As a result, Defendant Watts Electric has

breached the CBAs, both Defendants have breached the Payment Agreement, and Defendants are

jointly and severally liable to Plaintiff DJIPF for delinquent contributions in the amount of Forty-

Two Dollars and Eighty Cents ($42.80), liquidated damages at in the amount of Forty Dollars

($40.00), and interest in the amount of Sixty-Two Cents ($0.62) through February 15, 2021.

Interest continues to accrue. Defendants are also jointly and severally liable in an amount, presently

unknown but to be determined in this action, for contributions, liquidated damages, and interest to

Plaintiff DJIPF due and owing for hours of unreported covered work performed by Defendant

Watts Electric’s employees in January 2021 and such additional future months for which

Defendant Watts Electric fails to submit reports or make contributions during the pendency of this

action, and for which discovery may be conducted to determine the amount owed. This is in


                                           Page 14 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 15 of 17




addition to Defendants’ liability for past-due amounts under the Payment Agreement as alleged in

Count I above.

       51.       The CBAs require that Defendant Watts Electric deduct work assessments from the

wages of all covered employees based upon each payroll hour worked by such employees. The

work assessments are to be deducted in accordance with the terms of an individual and written

authorization for check-off of membership dues in a form permitted by § 302(c) of the LMRA, 29

U.S.C. § 186(c).

       52.       The terms of the dues authorizations and CBAs require Defendant Watts Electric

to transmit the work assessments deducted from the wages of the covered employees to Plaintiff

Local 68 at the end of each month. Dues transmittals not made by the 15th of the following month

are deemed delinquent.

       53.       Defendant Watts Electric has failed to transmit to Plaintiff Local 68 work

assessments deducted from the wages of covered employees for work performed during November

2020 and December 2020. As a result, Defendant Watts Electric is in breach of the CBAs and

each individual dues authorization, both Defendants have breached the Payment Agreement, and

Defendants are jointly and severally liable to Plaintiff Local 68 for delinquent dues transmittals in

the amount of Four Hundred Thirty Dollars and Ninety-One Cents ($430.91). Defendants are also

jointly and severally liable in an amount, presently unknown but to be determined in this action,

for delinquent work assessments to Plaintiff Local 68 due and owing for hours of unreported

covered work performed by Defendant Watts Electric’s employees in January 2021 and such

additional future months for which Defendant Watts Electric fails to transmit work assessments

during the pendency of this action, and for which discovery may be conducted to determine the


                                           Page 15 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 16 of 17




amount owed. This is in addition to Defendants’ liability under the Payment Agreement for past-

due amounts as alleged in Count I above.

       WHEREFORE, Plaintiffs pray that the Court enter an Order:

       (1) Finding that Defendants are jointly and severally liable to Plaintiffs and entering

          judgment against Defendants and in favor of Plaintiffs accordingly;

       (2) Under Count I, finding that Defendants are jointly and severally liable to Plaintiffs in

          the amount of Twenty Thousand Five Hundred-Ninety Six Dollars and Three Cents

          ($20,596.03) plus interest accruing after February 15, 2021, pursuant to the Payment

          Agreement;

       (3) Under Count II, finding that Defendants are jointly and severally liable to Plaintiffs for

          delinquent contributions, payroll deductions, liquidated damages, interest, and for

          delinquent work assessments for the months of November 2020 and December 2020 in

          the amount of Eight Thousand Seven Hundred Seventeen Dollars and Sixty-Six Cents

          ($8,717.66) plus interest accruing after February 15, 2021;

       (4) Ordering Defendants to pay any and all amounts that are determined due and owing for

          work performed in January 2021 and subsequent months after the filing of this action

          for which Defendants fail to submit reports, contributions, and work assessments, plus

          liquidated damages, interest, and other damages as may be determined to be due as of

          the date judgment is entered;

       (5) Ordering Defendant Watts Electric to submit timely contributions and reports to the

          Plaintiffs as they become due;




                                           Page 16 of 17
Case 1:21-cv-00622-NRN Document 1 Filed 03/02/21 USDC Colorado Page 17 of 17




      (6) Awarding Plaintiffs their costs of this action and reasonable attorneys’ fees attributable

          to the collection of delinquent contributions, liquidated damages, and/or interest found

          to be due and owing to Plaintiffs; and

      (7) Granting Plaintiffs such other relief that the Court deems just and proper.

                                                     Respectfully submitted,
                                                     BLAKE & UHLIG

                                                      s/ Eric C. Beckemeier
                                                     Eric C. Beckemeier
                                                     475 New Brotherhood Building
                                                     753 State Avenue
                                                     Kansas City, Kansas 66101
                                                     Telephone:     (913) 321-8884
                                                     Facsimile:     (913) 321-2396
                                                     ECB@blake-uhlig.com
                                                     Attorneys for Plaintiffs

Dated: March 2, 2021




                                         Page 17 of 17
